Citation Nr: 1640152	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  13-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from December 1978 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled to appear in Washington D.C. for a personal hearing before a Veterans Law Judge in September 2015; however, prior to the hearing, she withdrew her request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In a November 2015 Board decision, the claims of entitlement to service connection for bilateral carpal tunnel syndrome and a low back disability were reopened and remanded, along with the issues of entitlement to service connection for a neck disability and a bilateral knee disability.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The November 2015 Board decision also remanded the issue of entitlement to service connection for toenail fungus.  In an April 2016 rating decision, service connection was granted for toenail onychomycosis and a noncompensable (zero percent) disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  A chronic cervical spine disability, to include degenerative disc disease (DDD), did not have its onset in service and is not otherwise related to the Veteran's active military service.

2.  Bilateral carpal tunnel syndrome did not have its onset in service and is not otherwise related to the Veteran's active military service.

3.  A chronic lumbar spine disability, to include DDD and degenerative joint disease (DJD), did not have its onset in service, DJD was not manifested within the first post service year and chronic lumbar spine disability is not otherwise related to the Veteran's active military service.

4.  A chronic knee disability, to include DJD, did not have its onset in service, DJD was not manifested within the first post service year and a chronic knee disability is not otherwise related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran does not have bilateral carpal tunnel syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The Veteran does not have a bilateral knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By letters dated in April 2009, April 2010, and October 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records, as well as VA and private treatment records.  The Board notes that the pending claims were remanded in November 2015 in order to obtain VA examinations as to the pending claims.

Pursuant to the Board Remand, the Veteran was afforded pertinent VA examinations with medical opinion in March 2016, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the March 2016 VA examination reports and medical opinion are adequate for evaluation purposes, as to the claims decided herein.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that she has current disabilities of the neck, low back, and bilateral knees, as well as carpal tunnel syndrome of the bilateral upper extremities, which were incurred during her active military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Board recognizes that the Veteran has alternatively asserted entitlement to service connection for the neck disability as secondary to her back disability (see, e.g., the NOD dated March 2010); however, as service connection for a lumbar spine disability is being denied herein, this theory of entitlement does not avail the Veteran.

As indicated above, the Veteran served on active duty from December 1978 to December 1998.  Her service treatment records (STRs) dated December 1981 show that she was treated for complaints of an injury to her left lateral back following a motor vehicle accident in December 1981.  A subsequent December 1981 STR noted that the Veteran exhibited marked left thoracic spasm.  A STR dated June 1982 documented her complaints of numbness and tingling in the arms and legs, which she reports began in 1979.  X-rays of the hands in January 1994 were negative for abnormalities.  The indicated reason for the x-ray was "[b]ilateral wrist and metacarpal joint pain and questionable stiffness for months to years." See the x-ray report dated January 1994. A March 1994 dental questionnaire noted the Veteran's report of possible arthritis in her hands.  She complained of upper back and scapular pain in May 1995.  An April 1997 STR showed that the Veteran was treated for complaints of right hand pain radiating to her elbow.  The Veteran's STRs did not document complaints of neck or knee symptomatology.

With respect to her contentions of in-service neck, knee, back, and upper extremity symptomatology during service, the Veteran has submitted numerous statements indicating that she experienced related symptoms which began during her military service.  See, e.g., the NOD dated March 2010.  To this end, the Board recognizes that the Veteran is competent to testify as to her symptoms such as pain and discomfort.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).
A review of the Veteran's post-service treatment records the Veteran's treatment for complaints of neck and back pain following another motor vehicle accident in August 2001.  The treatment record noted the Veteran's report that her chiropractor indicated she had early signs of arthritis in her neck, as confirmed by x-ray.  It was further indicated that the Veteran was diagnosed with carpal tunnel syndrome in the past and has worn a brace with good result.  See the private treatment record dated August 2001.

The Veteran was afforded a VA examination in June 2002, at which time the examiner noted the Veteran's report of carpal tunnel syndrome of the bilateral wrists.  The examiner stated that the Veteran has endorsed generalized pain in her hands and wrists.  However, upon examination, the June 2002 VA examiner determined, "[t]here is no pathology to render a diagnosis.  The Veteran gives a history of having pain and weakness in her hands; however, she does not demonstrate any objective findings."

Private treatment records dated June 2004 documented the Veteran's treatment for a right knee sprain along the medial collateral ligament.  An August 2004 private treatment record noted the Veteran's back and knee pain, as well as carpal tunnel syndrome.  Magnetic Resonance Imaging (MRI) of the cervical spine conducted in February 2005 revealed mild DDD involving levels C3-C7.  The MRI report also addressed the bilateral knees, which exhibited minimal osteophytes consistent with mild osteoarthritis.  In a March 2005 letter, Dr. M.L. summarized the February 2005 MRI, noting that x-rays of the Veteran's knees showed "some osteoarthritis of the knees along with those same type of changes in the cervical spine.  Your thoracic spine is normal."

MRI of the lumbosacral spine conducted in March 2005 revealed, "[m]oderate disc bulge at L5-S1 producing low back pain and inconsistent radicular pain."  Private treatment records dated May 2005 noted the Veteran's history of back pain, which had been intermittent for several years.  Private treatment records dated in September 2007 and March 2008 documented the Veteran's report of on-going neck pain.  Pain in the back, neck, and knees was noted in March 2009.

The Veteran was afforded a VA examination in September 2009 at which time the examiner noted the Veteran's report of back pain since a motor vehicle accident in 1982.  The Veteran described stiffness, numbness, and intermittent back pain.  Physical examination of the cervical spine revealed tenderness in the left paravertebral muscles.  X-rays revealed a normal cervical spine and confirmed disc disease at L5-S1 in the lumbar spine.  The examiner diagnosed the Veteran with cervical and lumbar strain.  With respect to the question of whether the Veteran's backaches are a continuation of the complaints shown while on active duty, the examiner opined, "[t]he backaches are not a continuation of the complain[ts] shown while in service."  The examiner continued, "[n]o medical examination, the one reference to back problems while she was in the military centered a problem with her scapula."

Pursuant to the November 2015 Remand, the Veteran was afforded additional VA examinations in March 2016.  With respect to the back, the March 2016 VA examiner confirmed a diagnosis of lumbar DDD and DJD.  The examiner noted the Veteran's report that she was initially involved in a motor vehicle accident in 1982, at which point her back pain began.  She stated that the back pain was treated on active duty and remained mild and intermittent for years; the pain worsened in 2002 following a second motor vehicle accident.  As to the question of medical nexus, the examiner concluded that the diagnosed lumbar spine disability "is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained that "Veteran was seen for lumbar strain while active duty military, this resolved and her current pain is due to DDD and DJD of her lumbar spine.  Transient lumbar strain does not cause DDD or DJD."  The examiner went on to cite pertinent medical literature documenting the prevalence of arthrosis of lumbar facet joints in relation to age, sex, and race.

With regard to the cervical spine, the March 2016 VA examiner confirmed a diagnosis of DDD.  As to the question of medical nexus, the examiner determined that the cervical spine disability "is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner noted the Veteran's report of a motor vehicle accident in 1981, at which time she sustained a rhomboid mid thoracic strain.  Cervical spine complaints were first noted in primary care records dated in 2007.  The examiner reported that a private treatment provider subsequently documented x-rays showing early signs of arthritis in the neck.

As to the bilateral knees, the March 2016 VA examiner noted a diagnosis of bilateral knee joint osteoarthritis, which "is less likely than not (less than 50% probability) incurred or caused by the claimed in-service injury, event or illness."  The examiner reported that the first documentation of knee symptoms in the record is a 2004 diagnosis of right knee sprain.  The examiner further indicated that the Veteran was diagnosed with morbid obesity, one year prior in 2003.  The examiner then explained, "Veteran's knee [osteoarthritis] is likely due to her obesity, there are no STR[s] to show Veteran had a condition, or sustained a significant bilateral knee injury while active duty military that would cause her to have bilateral knee OA."  The examiner then went on to cite pertinent medical literature to support his conclusion that being overweight is a clear risk factor for developing osteoarthritis.

The March 2016 VA examiner additionally confirmed a diagnosis of bilateral carpal tunnel syndrome.  The examiner determined that the "bilateral carpal tunnel is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained that STRs noted treatment for an overuse injury, which resolved with no sequel.  He continued, "STR specifically note[d] pain in 5th metatarsal, interestingly that is the only digit not involved with carpal tunnel syndrome."  The examiner further explained that many things contribute to the development of carpal tunnel syndrome including heredity, hand use over time, hormonal changes, age, and medical conditions including diabetes, rheumatoid arthritis, and gland imbalance.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claims, the Board finds that the medical evidence demonstrating the absence of nexus between the currently diagnosed disabilities of the cervical spine, lumbar spine, and bilateral knees, as well as carpal tunnel syndrome, and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the March 2016 VA medical opinion was based on review of the Veteran's medical history, as well as, interview and physical examination of the Veteran; the Board therefore places significant weight on the findings of the March 2016 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the March 2016 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of her claims.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for disabilities of the cervical spine, the lumbar spine, and the bilateral knees, as well as bilateral carpal tunnel syndrome is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic and/or neurological disabilities is commonly known and, therefore, the Veteran's contention that she has a chronic neck, back, knee, and upper extremity disabilities related to her in-service injuries has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with degenerative changes of the cervical spine, lumbar spine, or right/left knees during her military service or for years thereafter.  The evidence also does not show that the Veteran was diagnosed with carpal tunnel syndrome during service, or for several years afterwards.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Crucially, the evidence does not document a diagnosis of carpal tunnel syndrome prior to August 2001.  In addition, the evidence does not show a diagnosis of degenerative changes of the knees, cervical spine, or lumbar spine knee until 2005.  C.f., Walker, 708 F.3d at 1331.  When the Veteran filed her initial claim for compensation in 2001, she mentioned nine disabilities, but only wrist disability as it pertains to the current claim.  After filing the compensation claim in 2001, she was in a motor vehicle accident in 2001 and complained of neck and back pain and in 2004 had a right knee sprain.  Regarding the wrists, a June 2002 VA examination revealed no pathology to render a diagnosis and carpal tunnel syndrome was not identified again until several years after service.  The claim that pertinent symptoms were continuous and identical to inservice symptoms is not convincing.  Finally, the Veteran's contentions regarding chronic neck, low back, bilateral knee, and upper extremity symptomatology dating from service are less probative than the findings of the March 2016 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for a cervical spine disability, a lumbar spine disability, a bilateral knee disability, and bilateral carpal tunnel syndrome.  Accordingly, the benefit of the doubt doctrine is not for application and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


